875 F.2d 317Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Woodrow D. WOLLESEN, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 88-3585.
United States Court of Appeals, Fourth Circuit.
Submitted March 31, 1989.Decided May 3, 1989.Rehearing and Rehearing En Banc Denied June 5, 1989.

Woodrow D. Wollesen, appellant pro se.
Gary R. Allen, William Shepard Rose, Jr., David E. Brunori, Richard Farber, United States Department of Justice, for appellee.
Before DONALD RUSSELL, MURNAGHAN, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Woodrow D. Wollesen appeals from the tax court's order affirming in part deficiencies in his 1979 and 1980 tax returns assessed by the Commissioner of Internal Revenue.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the tax court.  Wollesen v. Commissioner, Tax Ct. No. 25805-85 (Tax Court April 29, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.